OPINION
PER CURIAM.
This matter was argued as a companion case with Columbia Gas Transmission Corp. v. Commonwealth of Pennsylvania, 468 Pa. 145, 360 A.2d 592 (1976).
Appellant I-T-E Imperial Corporation appeals from the Judgment of the Commonwealth Court which affirmed the determination of the Board of Finance and Revenue. The Board sustained the Department of Revenue’s computation and settlement of I-T-E’s tax liability *257pursuant to the “Foreign Excise Tax Act”, Act of July 25, 1953, P.L. 560, as amended, Act of August 14, 1963, P.L. 1102, 72 P.S. § 1861 et seq., [now repealed and replaced by Act of March 4, 1971, P.L. 6, No. 2, art. X, § 1001, et seq., 72 P.S. § 8001 et seq. (Supp.1976-77)] for the 302/365 year ending December 31,1968.
The issues presented for the consideration of this Court are: 1) the foreign excise tax violates both the uniformity clause of the Pennsylvania Constitution and the equal protection, due process and commerce clauses of the United States Constitution; and 2) the limited tax credit to a surviving foreign corporation for taxes previously paid by merged corporations similarly violates appellant’s federal and state constitutional rights.
Our decision in Columbia Gas Transmission Corp. v. Commonwealth of Pennsylvania, supra, which held that the Excise Tax on Foreign Corporations was unconstitutional and unenforceable as violative of the uniformity clause of the Pennsylvania Constitution is equally dispositive of the instant case.
Accordingly, the Judgment of the Commonwealth Court is reversed and the matter remanded to the Commonwealth Court for further proceedings consistent with this opinion.